 Case 8:19-cv-01998-MWF-KS Document 217 Filed 09/05/20 Page 1 of 2 Page ID #:6056



 1   SARAH PREIS (DC Bar No. 997387)
 2
     (Admitted pro hac vice)
     sarah.preis@cfpb.gov
 3   Tel.: (202) 435-9318
 4   JESSE STEWART (NY Bar No. 5145495)
     (Admitted pro hac vice)
 5   jesse.stewart@cfpb.gov
 6   Tel.: (202) 435-9641
     NATHAN DIMOCK (DC Bar No. 487743)
 7   (Admitted pro hac vice)
 8   nathan.dimock@cfpb.gov
     Tel.: (202) 435-9198
 9   1700 G Street, NW
10   Washington, DC 20552
     Fax: (202) 435-5471
11   LEANNE E. HARTMANN (CA Bar No. 264787) – Local Counsel
12   leanne.hartmann@cfpb.gov
     301 Howard Street, Suite 1200
13   San Francisco, CA 94105
14   Tel: (415) 844-9787
     Fax: (415) 844-9788
15   Attorneys for Plaintiff
16   Bureau of Consumer Financial Protection
17                        UNITED STATES DISTRICT COURT
18                       CENTRAL DISTRICT OF CALIFORNIA
19   Bureau of Consumer Financial           CASE NO. 8:19-cv-01998 MWF (KS)
20   Protection, et al.,
                                            NOTICE OF FILING STIPULATION
21                                          AND OF LODGING PROPOSED
           Plaintiffs,
                                            STIPULATED FINAL JUDGMENT
22                                          AND ORDER
           v.
23

24   Consumer Advocacy Center Inc., d/b/a
                                            Court: Hon. Michael W. Fitzgerald
     Premier Student Loan Center, et al.,
25                                          Courtroom 5A
26        Defendants.
27
                                        1
28       NOTICE OF FILING STIPULATION AND OF LODGING OF PROPOSED ORDER
 Case 8:19-cv-01998-MWF-KS Document 217 Filed 09/05/20 Page 2 of 2 Page ID #:6057



 1         Pursuant to Local Rule 7-1, Plaintiff the Bureau of Consumer Financial
 2   Protection (Bureau) hereby files the attached Stipulation as to Entry of Final
 3   Judgment and Order as to Relief Defendants Hold the Door, Corp. and Mice and
 4   Men LLC, as agreed by counsel for Plaintiffs the Bureau, the State of Minnesota,
 5   the State of North Carolina, and the People of the State of California, and Relief
 6   Defendants Hold the Door, Corp. and Mice and Men LLC. Also attached is the
 7   [Proposed] Stipulated Final Judgment and Order as to Relief Defendants Hold the
 8   Door, Corp. and Mice and Men LLC.
 9

10   Dated: September 5, 2020               Respectfully submitted,
11

12
                                            By: /s/ Jesse Stewart
                                            Jesse Stewart (NY Bar No. 5145495)
13                                          (admitted pro hac vice)
14                                          Enforcement Attorney
                                            1700 G Street NW
15                                          Washington, DC 20552
16                                          Phone: (202) 435-9641
                                            Fax: (202) 435-9346
17                                          Email: jesse.stewart@cfpb.gov
18
                                            Attorney for Plaintiff
19                                          Bureau of Consumer Financial Protection
20

21

22

23

24

25

26

27
                                         2
28        NOTICE OF FILING STIPULATION AND OF LODGING OF PROPOSED ORDER
